Citation Nr: 1456341	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  07-28 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.

2. Entitlement to service connection for left knee disorder, to include as secondary to a service-connected disability.

3. Entitlement to service connection for back disorder, to include as secondary to a service-connected disability.

4. Entitlement to service connection for respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to July 1995 and from January 2003 to June 2004; he had additional service with the Army National Guard.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the RO.  

In November 2011 and again in March 2014, the Board remanded these matters for additional development. The development has been completed and the case has been returned to the Board.

The Veteran's appeal originally included the issue of service connection for right Achilles tendonitis. 

During the pendency of the appeal, the RO, in an August 2014 decision, granted service connection for Achilles tendonitis of the right leg and assigned a 10 percent rating effective on June 16, 2004. There is no indication in record that the Veteran appealed from this decision. 

Therefore, his appeal concerning the issue of service connection for right Achilles tendonitis has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The issues of service connection for a right knee disorder, a left knee disorder and a respiratory disorder are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a chronic back condition that was due to an event or incident of his service or was caused or aggravated by a service-connected disability  


CONCLUSION OF LAW

The Veteran does not a back disability due to disease or injury that was incurred in or aggravated by service or proximately due to or the result of service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in December 2004, April 2005, November 2011 and April 2014. The claims were last adjudicated in August 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal herein decided.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection for a respiratory disability. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the examinations and more importantly the medical opinion obtained in January 2012 are adequate with regard to the issue on appeal herein decided, as the January 2012 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. 

The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in March 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

That remand, in pertinent part, requested that the Agency of Original Jurisdiction issue the Veteran an appropriate VCAA letter with notice of the evidence necessary to substantiate a claim for a disability that preexisted active duty. 

Here, the appropriate notice was provided in April 2014. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In order to stablish entitlement to service connection, the law and regulations generally require (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). 

Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). 

Thus, the new regulation, which took effect on October 10, 2006, is potentially applicable. However, as the Board will find that there was no aggravation, the new regulation does not affect the result in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).



Analysis

The Veteran's service treatment records are negative for complaints or findings referable to a back disorder.

The Veteran initially asserted that his disorder manifested by lumbosacral strain was related to the service-connected residuals of a left Achilles tendon rupture.

A January 2005 report of VA examination noted, in pertinent part, the Veteran's statement that, after jumping from a truck in the process of training for Iraq, he had a sudden rupture of his left Achilles tendon and a severe lower lumbosacral pain without radiation. He rated the back pain at 7 out of 10. 

The Veteran reported that he had difficulty in bending forward more than approximately 30 degrees and that this compromised his occupation as an optician at Costco. He experienced back flares only upon bending forward and found that it had limited his occupation and had prevented him to performing in sports and in his preferred occupation as a coach.  Objectively, he had limitation of motion with pain. The diagnosis was that of lumbosacral strain.

The Veteran's report of injury remained consistent at a February 2005 VA examination. He complained that his slow healing left Achilles rupture disability caused quite a bit of limping and hobbling during his deployment in Iraq and that this exacerbated his back pain. Further, he reported that wearing the heavy protective gear in service aggravated his back pain.

Since returning from Iraq, the Veteran reported, his back pain had improved, but he still felt a tension type of pain in his lower back on a constant basis. He was able to perform all activities of daily living fully. He ran 5 miles per day at least 3-5 times per week and felt the tension in his back as he ran. He also lifted weights at a gym, but experienced only occasional strain at the end of lifting. He commented that he would be able to lift more if it was not for his back pain.

Objectively, the Veteran was noted to have ambulated down the hallway briskly with an erect posture and a normal gait. There was no asymmetry or deformity. He had tenderness to palpation directly over the lumbar spine region, but no muscle spasm was felt. He had limitation in the range of motion with discomfort. The X-ray findings were normal.

The February 2005 VA examination report noted the diagnosis of strain of the thoracic/lumbar spine. Functional impairment was noted to be slight.

A February 2006 report of VA examination included the orthopedist's opinion, in pertinent part, that "any current low back condition [was] not caused by or result of the status post left Achilles tendon rupture." The orthopedist explained that biomechanically the Veteran had just a slight limp on the left, which would not lead to a low back disability.

A December 2011 report of VA examination noted a "service history of back pain but no back condition now claimed or found on exam." The examiner found that there was no disorder related to service or service-connected disability. The examiner explained that the Veteran had no current back conditions or claims related thereto.

In the August 2014 report of VA examination, the examiner reiterated that the Veteran stated that he had no back condition and was not making any claim for service connection. 

In this case, the Board finds that the claim of service connection for a back disability must be denied. Initially, the Board notes that, in the February 2006 report of VA examination the physician opined that any current low back condition was not caused by or result of the status post left Achilles tendon rupture, explaining that biomechanically the Veteran had just a slight limp on the left, which would not lead to a low back disability. 

The Board has considered whether there is a relationship between any current diagnosis and an event or incident of the Veteran's service. The Board emphasizes that Congress has specifically limited service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  

Here, the probative evidence establishes that the Veteran does not have current back disability that can be attributed to an injury or disease process of his service.

As noted, the December 2011 and August 2014 VA examination reports recorded the Veteran's own statements that he had no complaints of back disability or claim of service connection related thereto.

While the January and February 2005 reports of VA examination included a diagnosis of lumbosacral strain, the Board finds that the manifestations exhibited at that time had resolved and were not related to a chronic low back disability. 

To the extent that the Veteran now reports having no current disability, the weight of the evidence is against the claim.

In sum, on this record, the Board finds that the claim of service connection must be denied.  

The Board has considered the lay evidence but again notes the Veteran asserts that he makes no claim of service connection related to a back disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Whether the issue is direct service connection, or secondary service connection, the result is the same. In the absence of pathology, there can be no finding of incurrence, aggravation, proximate causation or proximate aggravation. 

For the foregoing reasons, the Board finds that the claim of service connection for a back disability to include claimed as secondary to service-connected disability must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a claimed back disorder, to include as secondary to a service-connected disability is denied.


REMAND

Regarding the claimed knee conditions, the Board notes that, in the August 2014 report of VA examination, the examiner opined that the claimed knee disabilities were less likely than not incurred in or caused by service, on the basis that there was no evidence in the record or within one year of separation of any complaints or conditions of either knee. 

In this case, the Board finds the August 2014 VA examination to be inadequate for present purposes. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The examination is inadequate because service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Thus, the examiner's rationale for the opinion (offered in the August 2014 VA examination report) is deficient.

Under the circumstances, the Board finds that additional opinion is necessary to clarify these issues.

Regarding the claimed respiratory condition, the Board notes that every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at that time, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1137. 

In this case, no respiratory disability was noted upon entrance examination for his first period of service; clinical evaluation of his lungs and chest was normal on the August 1982 examination. Consequently, the Veteran is presumed to have been sound at the time of entry into service.
 
An April 1995 service treatment record documented the Veteran's complaint of shortness of breath for 3 days. Also noted was a "history of asthma as a child."

In the report of the January 2012 VA examination, the examiner concluded that a review of the service medical records (specifically the April 1995 service treatment record) indicated that the Veteran had a history of asthma which as likely as not began in childhood. The examiner explained, in response to the Veteran's assertions of having "seasonal allergies" as a child (not asthma), that seasonal allergies would not have caused wheezing and trouble breathing. 

The examiner noted the post-service diagnosis of exercise induced asthma (January 2005) and opined that it was less likely as not that his asthma was caused by exposure to chemical biological agents or asbestos exposure during his periods of active service. 

The examiner also opined that it was less likely that his respiratory disability increased in severity or was aggravated by his periods of service, explaining that post-service pulmonary function tests were normal. Thus, the examiner concluded that the Veteran's asthma pre-existed military service and did not increase in severity until well after his period of service.

To the extent that the examiner opined that the Veteran's asthma was less likely as not incurred due to disease or injury sustained in service, the examiner fails to offer rationale to support this conclusion. Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.") 

The Board would also note that, on this record, it is not clear that a respiratory disability clearly and unmistakably preexisted the Veteran's entrance into service.

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed right and left knee conditions. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, to include the August 2014 VA joints examination report, the examiner should provide an opinion with supporting rationale as to the following: 

Whether it is at least as likely as not (50 percent probability or better) that either a right or left knee disability had its clinical onset during service or otherwise was due to an event or incident of that service? 

For purposes of the examination, the examiner should assume that the Veteran experienced bilateral cracking and popping sensation in both knees while jumping from a truck in the process of undergoing physical training for deployment to Iraq in April 2003. 

The examiner must provide a complete rationale for all the findings and opinions.  

2. The AOJ also should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed respiratory disorder. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the entire record, to include the January 2012 VA respiratory conditions examination report, the examiner should opine as to whether the currently diagnosed asthma clearly and unmistakably existed prior to service and was not clearly and unmistakably aggravated by active service.  

The examiner must provide a complete rationale for all the findings and opinions.  

3. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


